TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO.03-01-00714-CV


T & K Properties, Inc.; Terry Shook; and Karen Steele, Appellants

v.

Apante Investments, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN101458, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING


	Because appellants have failed to file a brief, we will dismiss their appeal for want
of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).
 The Clerk of this Court filed the clerk's record in this cause on January 24, 2002.
Accordingly, appellant's brief was due on February 25, 2002.  See Tex. R. App. P. 38.6(a).
 By postcard dated March 21, 2002, the Clerk of this Court notified the parties that
the appeal was subject to dismissal for want of prosecution unless appellant filed a brief by April 1,
2002, or tendered a motion for extension of time reasonably explaining the failure to do so. Thus far,
appellant has submitted neither a brief nor a motion for extension of time to file a brief.




 Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 42.3(b).


  
					Bea Ann Smith, Justice 
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Prosecution
Filed:   May 2, 2002
Do Not Publish